Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speer et al. (US 2005/0287318 A1).
Regarding Claims 1 and 2, Speer discloses an article comprising sulfur scavenger such as zinc compounds (paras 0059, 0062); an oxygen scavenger comprising a transition metal catalyst (0077, 0080), which can readily interconvert between at least two oxidation states (0086), such as iron II or III or cobalt II or III (0087); and thermoplastic polymer (0088). 
While there is not disclosure that the oxygen scavenger of Speer gives a color when reacting with a corrosive gas, given that Speer discloses the oxygen scavenger comprises a metal identical to that used in the present invention (i.e. 
Regarding Claim 3, Speer discloses all the limitations of the present invention according to Claim 1 above. Speer further discloses the sulfur scavenger functions as a scavenger for hydrogen sulfide (para 0033).
Regarding Claim 4, Speer discloses all the limitations of the present invention according to Claim 1 above. Speer further discloses the sulfur scavenger may be zinc oxide or zinc stearate (para 0062).
Regarding Claim 5, Speer discloses all the limitations of the present invention according to Claim 1 above. Speer further discloses the article has a multilayer film structure, wherein the sulfur scavenger is in one layer and the oxygen scavenger is in another layer (para 0102-0103).
Regarding Claim 6, Speer discloses all the limitations of the present invention according to Claim 5 above. Speer further discloses the sulfur scavenger-containing layer is arranged inside the oxygen scavenger-containing layer (para 0103).
Regarding Claim 7, Speer discloses all the limitations of the present invention according to Claim 5 above. Speer further discloses the sulfur scavenger-containing layer (i.e. intermediate layer) is arranged inside the oxygen 
Regarding Claim 8, Speer discloses all the limitations of the present invention according to Claim 7 above. Speer further discloses zinc oxide in an amount of 2% as an effective scavenger (Table 8; Para 0162).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Speer.
Regarding Claim 9, Speer discloses all the limitations of the present invention according to Claim 7 above. Speer further discloses the article is a film having a haze value of no more than 25% (para 0030), which is made into a container (paras 0054-0055). 
While Speer discloses the article may be a container, there is no explicit disclosure of the article having a cup-shape as claimed. However, as the specification is silent to unexpected results, it would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the container of Speer including having cup-shape based on routine experimentation, for the purpose of optimizing operation of said container. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the shape of a component. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 10, Speer discloses all the limitations of the present invention according to Claim 9 above. Speer further discloses the article is for poultry packaging (para 0166, 0070), which contains sulfur-containing amino acids (para 0003).
Alternatively, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Speer discloses a multilayer, sulfur-scavenging container as presently claimed, it is clear that the container would be capable of performing the intended use, i.e. being filled with a content containing an amino acid including elemental sulfur, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/BETHANY M MILLER/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787